TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00740-CV


Guadalupe Cuellar and Raul Pavon Sarrelangue, Appellants

v.

Samantha Jennifer Lowry, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-002030, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


 Appellants Guadalupe Cuellar and Raul Pavon Sarrelangue and appellee Samantha
Jennifer Lowry no longer wish to pursue this appeal and have filed a joint motion to dismiss.  We
grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).


  
							Diane M. Henson
Before Justices Pemberton, Waldrop and Henson

Dismissed on Joint Motion

Filed:   January 27, 2009